PROVOSTY, J.
[1] The accused was convicted .of murder, and sentenced to be hanged.
Before the jury had been completed and before any of the jurors had been sworn, one of the accepted jurors was allowed, with the consent of counsel of accused, to separate from his fellows, and go, out of their presence and that of the court officers, into another room of the court building to answer a telephone call.
As none of the jurors had been sworn (State v. Craighead, 114 La. 84, 38 South. 28), this separation was not good ground for new trial.
Judgment affirmed.
O’NIELL, J., dissents foi* the reason that the defendant, being convicted of murder and condemned to die, was not — alth.ough it was his legal right to be — represented by counsel after he was granted an appeal from the verdict and sentence; no argument nor appearance being made, nor brief filed, in his behalf in the Supreme Court.